Citation Nr: 0516015	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.  Subsequent service in the Ohio Army National Guard is 
indicated by the evidence of record. 

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for diabetes mellitus in December 2001.  His claim 
was denied by rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (the RO) 
in October 2002.  The veteran filed a notice of disagreement 
in November 2002, and the RO issued a statement of the case 
in December 2003.  The veteran perfected his appeal by filing 
a substantive appeal (VA Form 9) in January 2004.

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge at the RO in 
April 2005.  A transcript of that hearing has been associated 
with the veteran's VA claims folder. 

Issue not on appeal

In the October 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  A noncompensable disability rating 
was assigned.  The veteran did not appeal that part of the 
RO's rating action.  However, in November 2004, the veteran 
filed a claim of entitlement to an increased rating for the 
service-connected hearing loss.  To the Board's knowledge, a 
decision as to that issue has not been rendered by the RO, 
and so that issue is not currently in appellate status and 
will be discussed no further herein.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not manifest during 
service or to a compensable degree within one year after 
service.

2.  The veteran's diabetes mellitus is not related to his 
military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the 
veteran's military service, and may not be so presumed. 38 
U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
diabetes mellitus.
 
In the interest of clarity, after addressing certain 
preliminary matters the Board will review the applicable law 
and regulations, briefly describe the factual background of 
this case, and then proceed to analyze the claim and render a 
decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  

In any event, the veteran received a VCAA letter dated 
January 11, 2002 which explained in detail what evidence was 
necessary to support his claim and what were the 
responsibilities of himself and VA in developing the 
evidence.

It is clear from the record that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

General due process considerations have been complied with.  
See 38 C.F.R. § 3.103 (2004).  As was noted in the 
Introduction, the veteran presented testimony at a hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO in April 2005.  The veteran has been ably represented 
in this matter by the Wisconsin Department of Veterans 
Affairs. 

The Board will accordingly move on to a discussion of the 
merits of the claim.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 
For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

"Active military service" is defined, in part, as active duty 
and any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

The facts in this case are not in substantial dispute.

As has been noted in the Introduction, the veteran served on 
active duty from 1959 to 1962.  His service medical records 
do not show or suggest the presence of diabetes mellitus.  
The veteran subsequently served in the Ohio Army National 
Guard, starting in August 1974.  There is no indication of 
diabetes in the National Guard medical records in the late 
1970's and early 1980's.  

The veteran has testified that he first developed symptoms of 
diabetes in 1981 [hearing transcript, page 4].  Private 
medical records show that diabetes mellitus was initially 
diagnosed by private health care providers in May 1982.  

It appears that notwithstanding the 1982 diagnosis of 
diabetes mellitus, the veteran continued to serve in the Ohio 
National Guard, evidently without any performance problems.  
Diabetes mellitus was initially noted in the veteran's 
National Guard medical records in connection with a routine 
physical examination in September 1986.  This evidently 
triggered inquiry into the veteran's medical condition.  Of 
record is a December 1987 memorandum from the State Surgeon 
of Ohio.  It reads, in pertinent part, "It is clear that the 
service member is not qualified for retention.  He suffers 
from diabetes mellitus requiring insulin on a day to day 
basis, along with a controlled diet."  In January 1988, the 
veteran was separated from the Ohio National Guard due to his 
medical condition.  

The veteran filed a claim of entitlement to service 
connection for diabetes mellitus in December 2001.  The 
subsequent procedural history of the case has been set out in 
the Introduction above.

Analysis

Initial matters 

The veteran seeks entitlement to service connection for 
diabetes mellitus.  He has expressed unhappiness with his 
discharge from the Ohio National Guard, with accompanying 
loss of potential retirement benefits, due to diabetes.  In 
essence, he seeks VA compensation to make up for this 
financial loss.  

At the outset of its discussion, the Board observes that the 
official records do not indicate that the veteran served in 
Vietnam, and the veteran himself does not appear to so 
contend. Accordingly, the statutory presumptions relating to 
herbicide exposure are not for application in this case.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2004).

Discussion

As noted above, in order to establish service connection for 
a claimed disorder, there must be: (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease and the 
current disability.  See Hickson, supra.

There is competent medical evidence that the veteran 
currently has diabetes mellitus, satisfying element (1).

With respect to Hickson element (2), evidence of in-service 
incurrence of disease (including within the one year 
presumptive period after service), the record does not 
demonstrate, nor does the veteran appear to seriously 
contend, that he had diabetes or any manifestation thereof 
during his period of active duty, which ended in July 1962, 
or that his diabetes first became manifest during the one 
year presumptive period after service.  Although the veteran 
alluded to a hospitalization during basic training in 1959, 
he acknowledged that diabetes symptoms first appeared in 1981 
and that diabetes was first diagnosed in 1982, twenty years 
after his period of active duty.   See the hearing 
transcript, page 3-4. 

The veteran does not contend that diabetes was initially 
diagnosed during a period of ACDUTRA, and the record makes it 
clear that he was diagnosed by a civilian physician and 
initially treated at a civilian hospital in June 1982.  The 
veteran does, however, appear to contend that he experienced 
diabetes symptoms during ACDUTRA in 1980 and 1981.  However, 
he has presented no competent medical evidence in support of 
this contention.  



Of record is an April 2003 letter from G.K.P., M.D. which 
stated in pertinent part as follows:
	
Although [the veteran] was diagnosed with diabetes in 
May of 1982, this does not represent in all probability 
the specific onset date of his diabetes. . .  It is 
likely that [the veteran] had onset of his diabetes 
years before that diagnosis was actually established 
with elevated blood sugars in 1982.

Although the Board does not necessarily doubt the accuracy of 
this opinion 
[indeed, the presumptive provision found in 38 C.F.R. 
§ 3.309(a) constitutes recognition on the part of VA that 
diabetes may indeed exist prior to diagnosis], it does not 
serve to establish the presence of diabetes during any period 
of the veteran's active military service.  The Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board thus 
places no weight of probative value on that statement.

To the extent that the veteran himself has stated that 
symptoms of diabetes, such as excessive thirst, existed 
during periods of ACDUTRA prior to 1982, it is now well-
settled that as a lay person without medical training he is 
not competent to attribute symptoms to a particular cause or 
to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In a March 2004 statement, the veteran wrote as follows:  
"You [VA] can't actually 
prove that I didn't show the symptoms prior to or during the 
1980, 1981 [annual training]."  However, it is incumbent on 
the veteran to establish that diabetes was present during a 
period of active duty.  See 38 U.S.C.A. § 5107(a) [a claimant 
has the responsibility to present and support a claim for 
benefits].  

The veteran further appeared to indicate that diabetes 
mellitus should have been diagnosed during annual training in 
1980 or 1981.  This argument amounts to the same thing as the 
previous one, namely that diabetes existed during ACDUTRA in 
1980 or 1981.  This is mere lay speculation on the part of 
the veteran.  Moreover, for a chronic disease such as 
diabetes, mere diagnosis during ACDUTRA does not provide the 
basis for a finding of service connection.  See 38 U.S.C.A. § 
101 (24)(B)(West 2002) [which includes the requirement that 
the claimant be "disabled" due to disease during a period 
of ACDUTRA].
  
In the absence of competent medical evidence establishing the 
presence of diabetes during active duty or ACDUTRA, Hickson 
element (2) has not been met, and the veteran's claim fails 
on that basis.

With respect to element (3), medical nexus, there is no 
competent medical opinion which serves to link the veteran's 
current diabetes to his military service.

In short, the veteran's contention that he may have had 
symptoms of diabetes during a period of active duty for 
training fails, both factually and legally, to establish a 
claim upon which benefits may be granted.  The veteran does 
not contend that diabetes was diagnosed while he was on 
ACDUTRA, nor does he contend that he became disabled due to 
diabetes during a period of ACDUTRA.  The veteran has failed 
to state a claim upon which relief may be granted, and, as a 
matter of law, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).    

Additional comment

The major thrust of the veteran's presentation is that he was 
unfairly discharged from the Ohio National Guard, that he 
thereby lost the possibility of a military retirement after 
he had spent many years in the National Guard, and that he 
should be compensated therefor by the government.

The veteran appears to be raising an argument couched in 
equity, in that he contends that he lost the right to certain 
benefits due to the diabetes and that he should be made whole 
via VA compensation.  The Board is certainly sympathetic to 
such an argument.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has decided this case 
based on its application of this law to the pertinent facts.


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


